DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner wishes to clarify the previous claim interpretations:

Previously in the Non-final rejected mailed December 24, 2021, the terms “first 
rotating member” and “second rotating members” where interpreted under 35 USC 112(f). According to the original specification [0074] the term can be interpreted as rods, poles or attachments or other suitable structures within the spirit and scope of the disclosure. These rotating members are illustrated in Fig. 4 as elements 114, 124, and 134. In an effort to overcome this interpretation, applicant amended claims 2 and 3 to recite “a first rotating attachment” and “a second rotating attachment”. This amendment has however made the claim language more ambiguous as the term “attachment” does not provide a clear structure, instead the term merely defines the function. For purposes of examination the term “attachment” will be broadly interpreted as a shaft, rod, pole or some suitable structure that is connected to the polishing parts (polishing pads). The ambiguity of the term “attachment” has led to the new 35 USC § 112 a and 35 USC § 112 b rejections newly recited below.

The terms first polishing part, second polishing part, and third polishing part are not interpreted under35 USC § 112 f as the structure of these limitations was adequately recited within the claims as including a first, second, and third polishing pad respectively.

The previous 35 USC § 112 a and 35 USC § 112 b rejections  due to the recitation of 
the term “supporting part” in claims 6 and 7 are withdrawn as applicant successfully argues on page 11 of remarks that the term is to be interpreted as elements support part 12 and supporting part 340 which are interpreted broadly as any solid structure to stabilize or enhance support of the conveyor belt as recited in the original specification in such paragraphs as {0061], [0064], [0087] and see Figs. 1, 3.

Applicant’s arguments, see the remarks pages 14-17, filed March 15, 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC §  103 over Woo Lee Gi et al (KR 101932431) in view of Min et al (US 2005/0272348). According to the arguments the prior art of Woo Lee Gi et al (KR 101932431) and Min et al (US 2005/0272348) singly  or in combination fail to teach or suggest that the first and second polishing parts move independently of each other is a direction substantially perpendicular to the substrate. 
These arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Woo Lee Gi et al (KR 101932431) in view of Kim (US 7,121,933).	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First rotating attachment and second rotating attachment in claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See [0074] of the original specification where it is recited that the first and second rotating members where the first rotating member is denoted as element 114 and the second rotating member is denoted as element 124 and may be rods, poles. The term “attachment” is recited to denote function just as other suitable structures. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 2 as discussed above, the terms “first rotating attachment” and “second rotating attachment” invoke interpretation under U.S.C. 112(f). 
However, all recitations of “first rotating attachment” and “second rotating attachment” in the Specification (paragraph [0074] )without further specifying a specific structure to perform the function of “to compensate for a step with the substrate.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
In light of the above, dependent claim 3 is also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 2.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation first rotating attachment” and “second rotating attachment” as recited in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “supporting part” has no specific structure associated with “attachment” and thus it is unclear what the structure of “attachment” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination, the term “attachment” is interpreted as comprising a rods, pole, or suitable equivalents thereof, such as a shaft.
In light of the above, dependent claim 3 is also rejected under U.S.C. 112(b) at least due to dependency to rejected claim 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Woo Lee Gi et al (KR 1011932431) using the Machine Generated English Translation provided in the action mailed December 24, 2021 in view of Kim (US 7,121,933).
Regarding claim 1:	Lee Gi Woo et al teaches a chemical mechanical polishing apparatus, comprising: a conveyor belt (substrate loader 210) to transfer a substrate; a polishing head (230) disposed on the conveyor belt; and a body part 220 connected to the polishing head. See Gi Woo et al which illustrates a body part is connected to the polishing head, supplying a slurry (see elements 250, 220’, 412, 414) to the polishing head. See Fig. 3

The prior art of Gi et al fails to teach the polishing head comprises: a first slurry outlet; a first polishing part including a first polishing pad surrounding the first slurry outlet; a second polishing part surrounding the first polishing part and including a second polishing pad; and a second slurry outlet disposed between the first polishing part and the second polishing part, wherein the first polishing part and the second polishing part are movable independently of each other in a direction substantially perpendicular to the substrate.  

The prior art of Kim teaches a CMP apparatus with polishing head ( comprising support 10 and platen 12) having three polishing pad segments  12a-12c where the polishing pads are independently of each other is a direction substantially perpendicular to the substrate. See Figs. 2, 4, and col. 2 lines 20-47. The polishing head also comprises a slurry outlet (nozzles 18).
The motivation to modify the apparatus of Gi et al  with the first –third polishing parts (pads) of Kim is ensure the optimal cleaning of the wafer at various heights to accommodate the polishing needs at the desired surfaces of the wafer. Thus, it would have been obvious for one of ordinary skill at the time of the claimed invention to modify the apparatus of Gi et al with the first –third polishing parts (pads) of Kim.

Regarding claim 2. The chemical mechanical polishing apparatus of Kim comprises rods 14 which acts as rotating attachments to connect to the polishing pads 12a-12c see Figs. 2, 4, and col. 2 line 36. According to Kim the motivation to provide the rods are that they allow height H adjustment of the polishing pads 12a-12c formed in conformity with the polishing zones. Thus, it would have been obvious for one of ordinary skill at the time of the claimed invention to modify the apparatus of Gi et al with the rods of Kim to independently adjust the heights of the polishing pads.

Regarding claim 3. The chemical mechanical polishing apparatus of claim 2, wherein the first and second polishing parts (polishing pads 12a-12c of Kim) has a cylindrical shape, and the first polishing part and the second polishing part are rotatable together or respectively.  See col. 2 lines 48-50 of Kim  recites that the polishing head is rotated thus the pads are rotatable together.

Regarding claim 4. The chemical mechanical polishing apparatus of claim 1, further comprising: a third polishing part surrounding the second polishing part and including a third polishing pad.  See above in the rejection of claim 1 the discussion of the first and second polishing parts. See Fig. 3 of Kim.

Regarding claim 5. The chemical mechanical polishing apparatus of claim 1, further comprising: a third polishing part spaced apart from the first polishing part and including a third polishing pad, wherein the second polishing part disposed between the first polishing part and the third polishing part, and an area of the first polishing pad and an area of the third polishing pad are different from each other.   See above in the rejection of claim 1 the discussion of the first and second polishing parts. See Figs 2-4 of Kim and polishing parts (polishing pads 12a-12c).

Regarding claim 6. The chemical mechanical polishing apparatus of claim 1, further comprising: a supporting part (see 220 of Gi et al as illustrated in the Fig. 11) disposed adjacent to the substrate on the conveyer belt to compensate for a step with the substrate.  

Regarding claim 7. The chemical mechanical polishing apparatus of claim 6, wherein a thickness of the substrate is approximately equal to a thickness of the supporting part.  The substrate is not structurally part of the apparatus and thus limitations describing the substrate are interpreted as a matter of an intended use.

Regarding claim 8. The chemical mechanical polishing apparatus of claim 1, wherein the first polishing pad has a first area, the second polishing pad has a second area, when the polishing head overlaps a substantially entire area of the substrate on a plan view, both the first polishing part and the second polishing part contact the substrate to polish the substrate, and when the polishing head partially overlaps the substrate on a plan view, the first polishing part moves vertically closer to the substrate than the second polishing part, so that only the first polishing part contacts the substrate to polish the substrate.  See above in the rejection of claim 1 the discussion of the first and second polishing parts. See Figs 2-4 and the polishing parts/ polishing pads 12a-12c of Kim.

Regarding claim 9. The chemical mechanical polishing apparatus of claim 8, further comprising SD-191104-TCC22a third polishing pad having a third area, wherein when the polishing head overlaps the substantially entire area of the substrate on a plan view, the first polishing part, the second polishing part, and the third polishing part contact the substrate to polish the substrate. See above in the rejection of claim 1 the discussion of the first and second polishing parts. See Figs 2-4 and the polishing parts/ polishing pads 12a-12c of Kim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716